DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by WO 2007148913 issued to Hwang Young Ho (hereinafter “Hwang”).
Regarding claim 1, Hwang teaches a compartment cap (Fig 2, 2) for use with a container (Fig 2, 1), the compartment cap comprising:
   a main body (Fig 2, main body of 2) including an upper portion (Fig 2, upper portion near 2a), an intermediate portion (Fig 2 intermediate portion near 4), and a bottom portion (Fig 2, bottom portion of 2),
   the main body defining a cavity (Fig 2, cavity of 2) configured to receive a first substance ([5] two different substances, means a first substance in 2),
   the upper portion comprising external threading (Fig 2, 2a) and configured to removably couple to (Fig 2, removably coupled by threading 3a) a top cap (Fig 2, 3), and
   the intermediate portion comprising internal threading (Fig 2, 4a) and configured to removably couple to the container (Fig 2, removably coupled to threading 1b).

Regarding claim 5, Hwang teaches a container assembly (Fig 2, assembly 1-4) for mixing (Abstract, mix beverages of vessels, means capable of mixing) a first substance and a second substance ([5] two different substances, means a first substance and a second substance), the assembly comprising:
   a container (Fig 2, 1) configured to receive the second substance (said second substance); 
   a top cap (Fig 2, 3) comprising internal threading (Fig 2, 3a); 
   a compartment cap (Fig 2, 2) comprising: 
   a main body (Fig 2, main body of 2) including an upper portion (Fig 2, upper portion near 2a), an intermediate portion (Fig 2 intermediate portion near 4), and a bottom portion (Fig 2, bottom portion of 2), 
   the main body defining a cavity (Fig 2, cavity of 2) configured to receive a first substance ([5] two different substances, means a first substance in 2), 
   the upper portion comprising external threading (Fig 2, 2a) and configured to removably couple to (Fig 2, removably coupled by threading 3a) a top cap (Fig 2, 3), and
   the intermediate portion comprising internal threading (Fig 2, 4a) and configured to removably couple to the container (Fig 2, removably coupled to threading 1b).

Regarding claims 2 and 6 (similar limitation, different dependency), Hwang further teaches the intermediate portion (Fig 2, intermediate portion of 2 near 4) projects downwardly (Fig 2, 4 projects downwardly), with the intermediate portion and the bottom portion (Fig 2, bottom portion of 2) defining a cavity therebetween (Fig 2 shows cavity space therebetween) for receiving a neck portion of the container (capable of receiving neck inlet 1a with 1b).

Regarding claim 3, Hwang further teaches the intermediate portion (Fig 2, intermediate portion of 2 near 4) is disposed between (Fig 2, shows between) the upper portion (Fig 2, upper portion near 2a) and the bottom portion (Fig 2, bottom portion of 2).

Regarding claim 4, Hwang already teaches the upper portion (Fig 2, upper portion near 2a) and the bottom portion (Fig 2, bottom portion of 2) of the main body (2) define the cavity (the cavity of 2).

Regarding claim 7, Hwang further teaches the bottom portion (Fig 2, bottom portion of 2) of the compartment cap (2) is configured to at least partially extend into (Fig 2, 2 shown extending into 1) the container (1).

Regarding claim 9, Hwang further teaches the external threading (Fig 2, 1b) of the container (1) is substantially the same as (is shown substantially the same as) the external threading (2b) of the upper portion of the compartment cap (2).

Regarding claim 10, Hwang further teaches the internal threading (Fig 2, 3a) of the top cap (3) is substantially the same as (is shown substantially the same as) the internal threading (4a) of the intermediate portion of the compartment cap (2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of US Pub 20170105581 by Enghard (hereinafter “Enghard”).
Regarding claim 8, Hwang further teaches the container (1) comprises external threading (Fig 2, 1b), 

But does not explicitly teach that the cap thread is capable of coupling to the container thread.
	Enghard, however, teaches a similar multi-compartment drinking vessel wherein the internal threading of the top cap (Fig 1, 16) is configured to removably couple with the external threading of the container (Fig 1, 13).

The purpose of coupling a cap and a compartment to a container with matching threads is to accommodate multiple different additives ([0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cap of Hwang with a thread that matches the container thread as taught by Enghard in order to beneficially allow a user to store multiple additives and advantageously simplify the gripping strategy of a user by having a uniform thread and outer surface.

Regarding claim 11, Hwang further teaches a method of mixing (Abstract, mixing) a first substance ([5] a first substance) and a second substance ([5] a second substance), the method comprising the steps of: 
   providing a container (Fig 2, container 1 is provided); 
   providing a top cap comprising internal threading (Fig 2, cap 3 is provided comprising threading 3a); 
providing a compartment cap comprising (Fig 2, compartment cap 2 is provided): 
   a main body (Fig 2, main body of 2) including an upper portion (Fig 2, upper portion near 2a), an intermediate portion (Fig 2 intermediate portion near 4), and a bottom portion (Fig 2, bottom portion of 2), 
   the main body defining a cavity (Fig 2, cavity of 2), 
   the upper portion comprising external threading (Fig 2, 2a) and configured to removably couple to (Fig 2, removably coupled by threading 3a) a top cap (Fig 2, 3), and
   the intermediate portion comprising internal threading (Fig 2, 4a) and configured to removably couple to the container (Fig 2, removably coupled to threading 1b);
   receiving the first substance in the cavity of the compartment cap (Abstract and [5], the first substance is received in cavity of 2); 
   receiving the second substance in the container (Abstract and [5], the second substance is received in cavity of 2); 
   detaching the compartment cap from the container (Fig 2 shows detaching 2 from 1); 
   detaching the top cap from the compartment cap (Fig 2 shows detaching 3 from 2); 
   pouring the first substance into the container ([1] first substance liquid “into” container, necessarily means by pouring); 
   coupling the top cap to the container (Fig 1 shows 3 coupled to 1); and 
   shaking the container to mix the first substance and the second substance ([24] mix both substances properly “according to your taste”, necessarily including a wide range of mixing techniques by [27] people mixing powdery additives) 

but does not explicitly teach shaking the container.
Enghard, however, teaches a cap threaded to the container ([0024] one of auxiliary containers 14, 15, 16 to container thread 13) and shaking the container for mixing ([0009] shaking of the mixing container) two substances ([0025] liquid and nutritional supplement). 

The purpose of shaking the container to mix substances is to axially oscillate a spiral to mix milk powder with water ([0009]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have acted on the container to mix the two substances of Hwang with shaking the container as taught by Enghard in order to beneficially dissolve the nutritional supplement in a liquid so that thereby a dispersive drinking liquid is advantageously quickly producible ([0009]), and provide a uniform mix ([0009]) for a more enjoyable and efficient drinking experience.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731